DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to an amendment filed on 12/08/2021.
Claims 5, 7 and 8 have been amended.
Claims 1, 2, 5 and 7-10 are pending.

Response to Arguments
Applicant’s arguments filed on 12/08/2021, regarding rejection of the independent claims 1, 7, 8 and 10 under 35 U.S.C §112 (a) have been fully considered. Based on the affidavit submitted on 12/08/2021 and the amended specification, the rejections of claims 1, 7, 8 and 10 under 35 U.S.C §112 (a) have been withdrawn.
Regarding 35 U.S.C §103 rejection,  applicant asserts that the applied references, alone or in combination, fail to teach or suggest "at least one main connection provided with a connector for connection to the computer unit and connected directly via a dispatch module to a plurality of secondary connections that are not connected to one another" as recited in exemplary independent claim 1 and similarly recited in exemplary independent claims 7, 8 and 10. (Applicant Arguments/Remarks, page 7). 
The Examiner respectfully disagrees. As explained in the Examiner’s Answer to Appeal Brief, filed on 05/14/2019, Figs. 1 and 2 of Cantwell illustrate plurality of connections connected to ports 14 and they are not interconnected. Switch 28 receives the data from the plurality of ports and passing the data to multiplexer 30. Those skilled in the art will recognize that multiplexer takes several separate inputs and forwards to a single output. Multiplexer are only supposed to connect one input at a time to the output connection, not connect inputs to each other. Therefore, it would be apparent to those skilled in the art the switch 28, in fig. 2 of Cantwell, that provide input to the multiplexer 30 prevent direct interconnection of the secondary connections therebetween. Since, the switch 28 performed the claimed limitation, therefore, the Examiner interpreted the switch 28 as the claimed dispatch module.
Therefore, Examiner is not persuaded and contends that the applied references appears to teach all of the applicant’s claimed limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein an ordering of frames is of the first-in, first-out type.”. Claim 5 now depend from claim 1, which does not mention anything about frame, therefore, the scope of the claim 5 is not clear. Claim 5 was previously dependent of claims 3 and  4, which recite the frame management and arrangement of ordering frame. However, Claims 3 and 4 have been cancelled, as a result the scope of the claim 5 now unclear.  
Claim 5 recites the limitation "the first-in, first-out type" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanbuskirk et al. (US Patent No. 5469545, hereinafter “Vanbuskirk”) in view of Cantwell (US 20020181486, hereinafter “Cantwell”) further in view of Krause et al. (US 20080068997, hereinafter “Krause”).

Regarding Claim 1, Vanbuskirk teaches a device for making multiple connections to a computer unit (Fig. 1 teaches host adapter 18 that making multiple connections to remote terminals 12, 14, 16 to a host central processing unit 10), the device comprising: at least one main connection provided with a connector for connection to the computer unit (Data link 20 in Fig. 1) and connected directly via a dispatch module to a plurality of secondary connections, each of the plurality of secondary connections being provided with an external connector ([C.7:L.35-37] In FIG. 2, a host adapter 18' [i.e., dispatch module] is used to establish communication between the host CPU 10 and a plurality of remote terminals 12, 14, 16.).
However, Vanbuskirk does not explicitly teach the plurality of secondary connections that are not connected to one another, …the dispatch module being arranged to prevent direct interconnection of the secondary connections therebetween.
Cantwell teaches the plurality of secondary connections that are not connected to one another, …the dispatch module being arranged to prevent direct interconnection of the secondary connections therebetween (Figs. 1 and 2 illustrate a customer premise equipment 22 that has plurality of connections connected to ports 14, they are not interconnected. [⁋ 0014], Switch 28 receives the data from the plurality of ports and passing the data to multiplexer/demultiplexer 30. Since, multiplexer takes several separate inputs and forwards to a single output. Multiplexer are only supposed to connect one input at a time to the output connection, not connect inputs to each other. Therefore, it would be apparent to those skilled in the art the switch 28, in fig. 2 of Cantwell works as a dispatch module, that provide input to the multiplexer 30 prevent direct interconnection of the secondary connections therebetween.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk’s host adapter with Cantwell’s a customer premise equipment which have  plurality of secondary connections that are not connected to one another. The motivation of combination is to communicate with several devices distinctly. 
the plurality of the secondary connections…together  presenting an overall data rate equal to a maximum data rate of the main connection. 
Krause teaches an overall data rate equal to a maximum data rate of the main connection ([⁋ 0005], matching the aggregate multiplex data rate with the capacity of the channel [i.e. main connection] used for transmission). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk and Cantwell with Krause’s rate control to provide the combined data rate of the plurality of secondary connections equal to the maximum data rate of the main connection. The motivation of combination is to ensure maximum bandwidth efficiency.

Regarding Claim 2, Vanbuskirk does not explicitly teach, however, Cantwell teaches the device according to claim 1, wherein the connections are of the Ethernet type.
However, Cantwell teaches the connections are of the Ethernet type ([Fig. 2, ⁋ 0014],  customer premise equipment 22 operable to multiplex data from multiple Ethernet ports 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk and Krause with Cantwell’s switch module to 

Regarding Claim 5, Vanbuskirk teaches an ordering of frames is of the first-in, first-out type ([C. 45:L. 53-58] teach First-In-First-Out (FIFO) buffer to arrange the frame in order. [C.49:L.24-26] Each input buffer and output buffer is implemented in first-in-first-out (FIFO) form for each of the devices 12-16 in the system).

Claims 7, 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanbuskirk in view of Cantwell and Krause further in view of Kaniz et al. (US 2005/0256975, hereinafter “Kaniz”) and Lyakh et al. (US 20080104485. Hereinafter “Lyakh”).

Regarding Claim 7, Vanbuskirk teaches each secondary connection includes a frame management module arranged to order frames ([C.45:L.48-55] teach universal asynchronous receiver/transmitter (UART) 78 which support the communication links between the data concentrator 28 and the asynchronous devices…each channel contains 42 bytes of First-In-First-Out (FIFO) buffer space to arrange the frame in order).
the frame management module reject frames as a function of at least one predetermined criterion ([⁋ 0083] the MAC 122 provides some frame management functions. The MAC 122 filters out frames, checks their destination address and accepts or reject the frame depending on a set of established rules). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk, Cantwell and Krause with Kaniz's frame management rule to rejecting frames based on a set of established rules, because it would allow to control transmission and reception of data.
Vanbuskirk in view of Cantwell, Krause and Kaniz do not explicitly teach, however, Lyakh teaches wherein the frame management module has a configuration input connected via the main connection to the connector for connection to the computer unit ([0015] teaches devices 102, 104 may communicate with each other directly [i.e. main connection], such as through a direct wireless link 106 or wired link 108). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk, Cantwell, Krause and Kaniz with Lyakh in order to communication of devices to connecting the frame management module via a direct wired link to the computer unit. The motivation of the combination is to configure a device using direct connection.


Regarding  Claim 8, Vanbuskirk in view of Cantwell further in view of Krause do not explicitly teach, however, Lyakh teaches the frame management module has a configuration input connected via an additional connection to a connector for connection to the computer unit ([⁋ 0015] teaches alternatively or in addition, devices 102, 104 may communicate with each other indirectly through a wireless network 112 or a wired network 116, via wireless links 110 or wired links 114). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk, Cantwell, Krause and Kaniz with Lyakh in order to communication between devices via an alternate wired link to the computer unit, because it would allow to provide a backup communication channel.
The rest of the limitations of Claim 8  are rejected under the same rationale of Claim 7.

Regarding Claim 10, Vanbuskirk teaches the dispatch module is arranged to route transmitted frames to the secondary connections as a function of at least one of the following parameters: a source physical address appearing in each frame; and a tag contained in each frame ([C.1:L. 62-65] teach a unique identification code to each device in the system, including identification of the sender and/or receiver of data within the data itself as it is transmitted).
The rest of the limitations of Claim 10  are rejected under the same rationale of Claim 7.

Claim 9 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vanbuskirk in view of Cantwell,  Krause, Lyakh and Xhafa et al. (US 2007/0121559, hereinafter “Xhafa”).

As to claim 9, Vanbuskirk in view of Cantwell further in view of Cantwell, Krause and Lyakh do not explicitly teach the device according to claim 8, wherein the additional connection is of the Ethernet type. 
However, Xhafa teaches the additional connection is of the Ethernet type ([Fig. 5 and ⁋ 0030 teach] teach an additional Ethernet connection 76). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Vanbuskirk’s host adapter, Cantwell’s switch module, Krause’s rate control and Lyakh’s communication between devices with Xhafa’s additional connection to use Ethernet type connection for the additional .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448